Exhibit 10.22

SENIOR EXECUTIVE SEVERANCE BENEFIT PLAN

(As amended effective October 16, 2015)

This Senior Executive Severance Benefit Plan (this “Plan”) sets forth the
separation benefits that the Compensation Committee of the Board has approved
for Microsoft Corporation (“Microsoft” or “Company”) executives who participate
in Microsoft’s Executive Incentive Program and whose employment is terminated
without cause.

Eligibility

You will be entitled to receive the separation benefits described in this Plan
if all of the following apply:

 

  •  

Your employment is terminated by Microsoft without Cause (a “Covered
Termination”). For this purpose, “Cause” means your: (1) conviction or plea of
guilty or no contest to (a) any felony or (b) a misdemeanor charge involving
fraud, false statements or misleading omissions, wrongful taking, embezzlement,
bribery, forgery, counterfeiting or extortion; (2) engaging in gross misconduct;
(3) repeated failure to substantially perform your duties after notice and an
opportunity to cure, provided those duties are consistent with your seniority;
(4) violation of any securities laws, rules or regulations, or the rules and
regulations of any securities exchange or association of which Microsoft or any
of its affiliates is a member; or (5) violation of Microsoft’s policies designed
to prevent violations of law, such as, without limitation, policies pertaining
to compliance with the laws prohibiting unlawful discrimination, harassment, or
insider trading.

 

  •  

You received notice from Microsoft that you are eligible for the benefits
described in this Plan, and at the time you received notice you were a
participant in Microsoft’s Executive Incentive Program.

 

  •  

You satisfy the “Conditions to Receiving Benefits” described below.

Separation Benefits

If you are entitled to separation benefits under this Plan, you will receive the
following (less all applicable withholdings):

Part-Year Annual Cash Award:    A pro-rated portion of your annual target cash
award under Microsoft’s Executive Incentive Program for the fiscal year in which
the Covered Termination occurs, determined by multiplying (1) your annual salary
in effect at time of the Covered Termination, by (2) the target cash award
percentage for the fiscal year under the Executive Incentive Program, and by
(3) the number of full and partial calendar months you have worked in that
fiscal year divided by 12. This payment will be made at the time annual cash
awards for the year are paid to other participants in Microsoft’s Executive
Incentive Program. If your cash award is designed to be a performance-based
award under Section 162(m) of the Internal Revenue Code, payment of your
pro-rated annual target cash awards will be subject to achieving the relevant
performance goal established for the year and the other limits of the Executive
Incentive Program.

Severance Payment:    A severance payment equal to the sum of (1) your annual
base salary in effect at the time of the Covered Termination and (2) your target
annual cash award under the Microsoft’s Executive Incentive Program for the
fiscal year in which the Covered Termination occurs, calculated using your
annual salary in effect at time of the Covered Termination. Your payment will be
reduced by any severance or similar benefits under any other Microsoft plan,
program or policy. The severance payment will be made in a lump sum within 60
days after your employment terminates.

Vesting of Eligible Stock Awards:    Vesting of eligible stock awards, as
follows:

1. Vesting of the portion of your outstanding stock awards that would otherwise
vest in the 12 months following the Covered Termination (disregarding any stock
award agreement provisions for vesting due to death, disability or retirement).
Any stock awards that vest as a result of this paragraph will be delivered in
accordance with the terms of the applicable stock award agreement. This
paragraph does not apply to performance stock awards.

 

1



--------------------------------------------------------------------------------

2. Vesting of a pro-rated portion of the number of shares earned (or, if less,
the target award shares) under any performance stock award under the Company’s
Executive Incentive Program, provided that:

(i) at least one year of the performance period has been completed at your
employment termination, and

(ii) the pro-rated vesting applies to shares earned based on achievement of
performance goals under the stock award agreement.

The pro-rated number of shares that vest under your performance stock award is
determined by multiplying (i) the number of shares earned based on performance
against goals under the stock award agreement, if any (or, if less, the target
award shares under that agreement), by (ii) the number of full and partial
calendar months during which you have been employed as a participant in the
Executive Incentive Program during the performance period, divided by the number
of months in the performance period, then rounding up to the nearest whole
share. Any performance stock awards that vest as a result of this paragraph will
be delivered following the end of the applicable performance period in
accordance with the terms of the applicable stock award agreement.

3. If your unvested stock award provides for continued vesting following an
eligible “Retirement” based on your age or age plus service, and if on your
termination date you are within one year of becoming eligible for Retirement,
then you will be treated as meeting the age and service requirements for
Retirement under the stock award agreement. All other requirements for
Retirement set forth in the award agreement must still be met.

Health Benefit Continuation and Outplacement:    Payment of COBRA premiums under
the Microsoft Welfare Plan for any COBRA continuation coverage you properly
elect for you or your eligible dependents through the six-month anniversary of
your termination of employment. In addition, you will have access to
outplacement assistance made available by Microsoft for up to 12 months.

Conditions to Receiving Benefits

To receive any benefits under this Plan, you must sign, return and not revoke a
Separation and Release Agreement in the form provided by Microsoft (without
change) within 45 days after your termination.

The form of the Separation and Release Agreement will be determined by Microsoft
from time to time (it being understood that it will contain a full waiver and
release of claims, confidentiality and non-disparagement provisions, and
twelve-month non-compete/non-solicitation restrictions) and be provided to you
promptly following termination.

In addition, you will not receive benefits under this Plan if either of the
following apply:

 

  •  

Your employment terminates due to death, disability, retirement or termination
by you for any other reason (including so-called constructive termination). For
this purpose, “disability” and “retirement” are determined in the same manner as
under the Microsoft 2001 Stock Plan and your stock award agreements.

 

  •  

You do not comply with the terms of your Separation and Release Agreement or
your Employee Agreement with Microsoft.

Additional Provisions

Plan Administration.    The Compensation Committee has the discretionary
authority to interpret this Plan, adopt any administrative procedures (including
claims procedures) and other rules for carrying out this Plan as may be
appropriate and decide any and all matters and make any and all determinations
arising under this Plan. The Compensation Committee has delegated these powers
to the senior corporate officer in charge of Microsoft’s Human Resources
department. Any interpretations and decisions of the Compensation Committee or
its delegate shall be final, conclusive and binding on all parties affected.

 

2



--------------------------------------------------------------------------------

Plan Termination and Amendment.    The Compensation Committee may amend this
Plan in any manner (including to terminate this Plan), provided that, if (1) an
amendment will terminate this Plan or (2) an amendment is determined by the
Committee to be, in the aggregate, material and adverse to executives who have
been notified of their eligibility for Plan benefits, the Company will provide
at least six months’ notice to those executives prior to the effective date of
the amendment.

Section 409A.    It is the intent that no severance or other payments or
benefits provided under this Plan shall be considered “non-qualified deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code
and this Plan will be interpreted accordingly. If and to the extent that any
such severance or other payments or benefits under this Plan are determined by
the Committee to constitute non-qualified deferred compensation and is provided
to a participant who is a “specified employee” due to a “separation from
service” (each, within the meaning of Section 409A), then such payment or
benefit will be delayed for six months following such separation from service.
For the purposes of this Plan, each payment and benefit set forth herein will be
deemed to be separate payments and will be deemed not to be a deferral of
compensation subject to Section 409A to the extent any such payment or benefit
would constitute a “short-term deferral” or a payment pursuant to a “separation
pay plan” within the meaning of Section 409A.

Governing Law and Venue.    The Plan shall be governed by the laws of the State
of Washington to the extent federal laws do not apply. If the Company or any
Participant (or beneficiary) initiates litigation related to this Plan, the
venue for such action will be in King County, Washington.

No Employment Rights.    Notwithstanding any provision of this Plan, your
employment is terminable at will, meaning that either you or Microsoft may
terminate the employment relationship at any time, for any reason, with or
without cause or notice. No term of this Plan shall be construed as altering the
at-will nature of your employment.

 

3